Citation Nr: 1044154	
Decision Date: 11/23/10    Archive Date: 12/01/10

DOCKET NO.  08-03 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for the residuals of prostate 
cancer as due to exposure to ionizing radiation.



REPRESENTATION

Appellant represented by:	Catholic War Veterans of the 
U.S.A.



WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1974 to August 
1977.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision by the RO.  

In June 2007, the Veteran testified before a Decision Review 
Officer (DRO) at the RO.  A transcript of the proceeding is of 
record.  

In April 2009, the Board remanded this matter to the RO for 
additional development of the record.  

The issue of erectile dysfunction has been raised by the 
record in a July 2010 VA examination, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction and refers 
it the AOJ for appropriate action.  



FINDINGS OF FACT

1.  The Veteran is shown to have been documented exposure to 
ionizing radiation in connection with his duties on board a 
nuclear submarine during his period of active service.

2.  The Veteran has presented credible lay assertions that tend 
to show that he might have been exposed a level of ionizing 
radiation higher than that reported as being officially measured 
during his period of service on board a nuclear submarine when he 
performed primary duties that involved routine protected contact 
with nuclear waste.  

3.  The currently demonstrated residuals of prostate cancer is 
shown as likely as not to be due to ionizing radiation exposure 
of unclear extent during service.  



CONCLUSION OF LAW

By extending the benefit to the Veteran, his disability 
manifested by the residuals of prostate cancer is due to 
radiation exposure that was incurred in active service.  38 
U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.111 
(2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  

Since the Board is granting service connection for prostate 
cancer as due to ionizing radiation, there is no need for further 
discussion of VCAA.  Wensch v. Principi, 15 Vet App 362 (2001); 
see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim"); see also 
VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the 
notice and duty to assist provisions of VCAA do not apply to 
claims that could not be substantiated through such notice and 
assistance).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States 
Court of Appeals for Veterans Claims (Court) recently held that 
38 C.F.R. 3.103(c)(2) (2009) requires that the Decision Review 
Officer who chairs a hearing fulfill two duties to comply with 
the regulation.  

These duties consist of (1) the duty to fully explain the issues 
and (2) the duty to suggest the submission of evidence that may 
have been overlooked.  

Neither the Veteran nor his representative has asserted that VA 
failed to comply with 38 C.F.R. 3.103(c)(2) nor has identified 
any prejudice in the conduct of the RO hearing.  

Furthermore, as the claim of service connection for prostate 
cancer is being granted, a finding of prejudice cannot be 
sustained.   


II.  Entitlement to service connection for prostate cancer 
as due exposure to ionizing radiation.

The Veteran claims service connection for prostate cancer due to 
exposure to ionizing radiation.

Service connection for a disability that is claimed to be 
attributable to exposure to ionizing radiation during service can 
be demonstrated by three different methods. See Hilkert v. West, 
11 Vet. App. 284, 289 (1998).

First, a rebuttable presumption of service connection arises if a 
"radiation-exposed veteran" later developed one of the radiogenic 
diseases listed in 38 C.F.R. § 3.309(d).  See 38 U.S.C.A. §§ 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309(d).  

These diseases are ones in which the VA Secretary has determined 
that a positive association with radiation exposure exists.

The diseases listed in 38 C.F.R. § 3.309(d)(2) cited above are as 
follows: (i) leukemia (other than chronic lymphocytic leukemia); 
(ii) cancer of the thyroid; (iii) cancer of the breast; (iv) 
cancer of the pharynx; (v) cancer of the esophagus; (vi) cancer 
of the stomach; (vii) cancer of the small intestine; (viii) 
cancer of the pancreas; (ix) multiple myelomas; (x) lymphomas 
(other than Hodgkin's disease); (xi) cancer of the bile ducts; 
(xii) cancer of the gall bladder; (xiii) primary liver cancer 
(except if cirrhosis or hepatitis B is indicated); (xiv) cancer 
of the salivary gland; (xv) cancer of the urinary tract; (xvi) 
bronchiolo-alveolar carcinoma; (xvii) cancer of the bone; (xviii) 
cancer of the brain; (xix) cancer of the colon; (xx) cancer of 
the lung; and, (xxi) cancer of the ovary.

A "radiation-exposed veteran" is a veteran who was involved in a 
"radiation risk" activity during active service, as defined in 38 
C.F.R. 3.309(d)(3)(ii).

Second, service connection may be established if (a) a radiation-
exposed veteran develops a "radiogenic disease" that (b) became 
manifest within the time period defined for that disease by 38 
C.F.R. 3.311(b)(5), and (c) if, after following special 
development procedures, the VA Undersecretary for Benefits 
determines that a relationship in fact exists between the disease 
and the Veteran's exposure in service.

"Radiogenic diseases" are those that may be induced by ionizing 
radiation and are listed in 38 C.F.R. § 3.311(b).

The "radiogenic diseases" listed in 38 C.F.R. § 3.311(b) are 
essentially identical to those listed 38 C.F.R. § 3.309(d)(2) 
cited above except that the following additional diseases are 
added: skin cancer; pancreatic cancer; kidney cancer; posterior 
subcapsular cataracts; non-malignant thyroid nodular disease; 
parathyroid adenoma; cancer of the rectum; plus, "any other 
cancer."

Where a claim is based on a disease other than one listed in 38 
C.F.R. § 3.311(b)(2), VA shall nevertheless consider the claim 
under the provisions of 38 C.F.R. § 3.311 provided that the 
claimant has cited or submitted competent scientific or medical 
evidence that the claimed condition is a radiogenic disease.  38 
C.F.R. 
§ 3.311(b)(4).

Third, service connection may be established by competent 
evidence establishing a medical nexus between the claimed 
disorder and exposure to ionizing radiation during active 
service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Here, the Veteran has been diagnosed with the residuals of 
prostate cancer, post radical prostatectomy and radiation 
treatments.   

The Board notes that prostate cancer is not a "radiogenic 
disorder" under 38 C.F.R. § 3.309(d), for which service 
connection may be granted on a presumptive basis.  

As noted, service connection for a disability that is claimed to 
be attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  See Hilkert, 11 
Vet. App. at 289 (1998).  Therefore, although service connection 
cannot be granted on a presumptive basis, 38 C.F.R. § 3.311 
applies to this case.  

Under 38 C.F.R. § 3.311, service connection may be established if 
(a) a radiation-exposed veteran develops a "radiogenic disease" 
that (b) became manifest within the time period defined for that 
disease by 38 C.F.R. § 3.311(b)(5), and (c) if, after following 
special development procedures, the VA Undersecretary for 
Benefits determines that a relationship in fact exists between 
the disease and the Veteran's exposure in service.

Here, the Veteran was exposed to radiation while working on the 
USS L.Y. Spear during active service.  A Record of Occupational 
Exposure to Ionizing Radiation is included in the Veteran's 
personnel records.  Therefore, the Veteran is shown to have been 
exposed to ionizing radiation in connection with his duties 
during service.  

The Veteran also developed prostate cancer, which is a 
"radiogenic disorder" for which service connection may be granted 
under 3.311(b).  

In addition, the Veteran's prostate cancer became manifest within 
the time period defined for that disease by 38 C.F.R. § 
3.311(b)(5) (iv), as he developed prostate cancer in 2003, more 
than five years after exposure to radiation.

The RO appropriately developed the Veteran's claim under the 
special development procedures described in 38 C.F.R. § 3.311.  

The August 2005 Advisory Opinion provided by the Director of 
Compensation and Pension found that there was no reasonable 
possibility that the Veteran's adenocarcinoma of the prostate 
resulted from radiation exposure in service.  

The Director noted that the Under Secretary advised that it was 
unlikely the Veteran's adenocarcinoma of the prostate resulted 
from his exposure to ionizing radiation in service.  

Based on the Veteran's DD Form 1141 and the letter from the USS 
L.Y. Spear dated in July 1977, it was estimated that the Veteran 
received a dose of 0.622 rem of radiation during service.  The 
Under Secretary for Health noted that the sensitivity of the 
prostate to radiation carcinogenesis appeared to be relatively 
low and not clearly established.  

The National Institute of Occupational Safety and Health (NIOSH) 
Interactive Radio-epidemiological Program (IREP) computer 
software calculated a 99-percentile value for the probability of 
causation of 0.58 percent.  

The Board remanded this case in April 2009 noting that the 
Veteran asserted that he was exposed to higher levels of 
radiation in performing his duties in the Navy than reflected by 
the current record.  

He asserted that performing work involving exposure to radiation 
products for longer than the period addressed in the report from 
March 1976 to July 1977.  

Specifically, the Veteran reported being exposed, on at least 
seventy-five occasions to "500 milligrams or more on contact 
with liquid" and having daily exposure of less than "300 
milligrams per day."  

Pursuant to the April 2009 Remand, the Veteran was afforded a VA 
examination in July 2010 to address the likely etiology of his 
prostate cancer.  The claims file was reviewed by the examiner, 
and the examiner interviewed the Veteran during the examination.  

The Veteran claimed that he worked on board a nuclear submarine 
and transported nuclear waste from 1976 to 1977.  The Veteran 
reported cutting pipes and having nuclear waste spill onto him 
while wearing his protective suit.  He would wash his hands and 
scrub down using a brush to take off a "layer of skin."  

In the Veteran's opinion, his exposure to radiation was very high 
and lasted for a period of approximately one year.  

The VA examiner opined that the evidence clearly offered a cause 
and effect for ionizing radiation and prostate cancer as the 
Veteran had a known occupational exposure.  

The VA examiner based his opinion on several studies that found 
increased incidence of prostate cancer with radiation exposure.  

Based on these studies, the examiner opined that the original 
1977 rem exposure of 0.622 was an irrelevant finding.  

Instead, the examiner opined that substantiation should be based 
on cause and effect and the exposure.  The examiner stated that 
it would be irresponsible to deny a claim for cancer based on a 
documented exposure dosage that might not be 100 percent accurate 
and did not take into account individuality for carcinogenic 
gene/cell response.  

The examiner opined that the evidence in this case appeared to be 
fully favorable to the Veteran and a determination that the 
exposure was not enough to cause prostate cancer, in and of 
itself, was mere speculation.

The Board finds the Veteran to be competent to report how often 
he was exposed to radiation.  His detailed description of what 
his job entailed in service also is credible.  

Moreover, his lay assertions are credible in suggesting that he 
was exposed to higher radiation levels than identified for 
official purposes.  There also is some suggestion in the record 
that Veteran was exposed for a longer period of time that was 
monitored.  

The evidence and opinion provided by the Under Secretary did not 
consider the Veteran's statement of having more exposure to 
radiation than shown in the record.  

In contrast, the VA examiner considered the Veteran's statements 
and reviewed the evidence extensively before providing his 
opinion.  

Accordingly, on this record, the Board finds that the evidence is 
in relative equipoise in showing that the current prostate cancer 
residuals as likely as not is due to clearly documented exposure 
to ionizing radiation that might have exceeded the levels 
reported for official purposes.  

The Veteran is entitled to the "benefit of the doubt" when there 
is an approximate balance of positive and negative evidence (i.e. 
where the evidence supports the claim or is in relative 
equipoise, the appellant prevails).  38 U.S.C.A. 5107 (b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Accordingly, in resolving all reasonable doubt in favor of the 
Veteran, service connection for prostate cancer as due to the 
exposure to ionizing radiation is warranted.  




ORDER

Service connection for the residuals of prostate cancer as due to 
the exposure to ionizing radiation is granted.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals






 Department of Veterans Affairs


